DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 4/19/2022.
In the amendment, Applicant has amended claims 1, 26, 29-31, 56, 59, and 60.
Claims 1-60 are currently pending.
	
Response to Arguments
Examiner has fully considered Applicant's arguments, see pages 16-18, filed 4/19/2022, with respect to the rejections of claims under 35 U.S.C. 103 but they are not persuasive.
On pages 16-17, Applicant recites the amended claim.  On page 17, Applicant further quotes a portion of [0141] of the Wu reference.  Applicant then asserts that Wu does not teach that the gap is based on a timing associated with the PO.  Examiner respectfully disagrees.  As noted below, the gap is based on a parameter configured for each UE that defines the minimum interval capability for the UE.  This parameter represents the required timing for the UE associated with PO/paging occasion.  Therefore, as noted below, the combination of Wu and ZTE discloses the amended independent claims.
On pages 17-18, Applicant presents further arguments regarding the ZTE reference.  However, these arguments are moot in view of the teaching in Wu discussed above.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, claims 29 and 59 invoke 35 U.S.C. 112(f) for the “means for” limitations.  The structural support for these limitations can be found in Figures 17, 18, 20, and 21 and the corresponding paragraphs in the specification.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-15, 26-39, 41-45, and 56-60 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2020/0107267) in view of ZTE et al (R2-1901488 “Further consideration on UE grouping for WUS”).

Regarding claim 1: Wu discloses a method of wireless communication at a User Equipment (UE), comprising: 
receiving a configuration for a reception cycle (disclosed throughout; see step S110 of Figure 1 as well as paragraph 0064, for example; the configuration of the UE group WUS is configuration of a reception cycle (the paging cycle) as it configures the WUS information for the paging cycle); and 
monitoring for a wake up signal (WUS) during a WUS time resource of the reception cycle (disclosed throughout; as indicated in paragraph 0064, for example, the UE determines whether to monitor for a particular WUS when the UE is part of the UE group corresponding to that WUS); 
wherein the UE monitors for the WUS during the WUS time resource based on a duration of a time gap between WUS resources and a paging occasion (PO), the duration of the time gap being based on a timing associated with the PO (disclosed throughout; see paragraphs 0141 and 0145, for example; the UE determines whether it is part of a group based on a time gap between the WUS resources and a paging occasion (determined by the time offset type); see also paragraphs 0085 and 0152; further, as indicated in [0142], for example, the duration of the gap (the time offset) is based on a timing associated with the PO (the minimum interval capability or wakeUpSignalMinGap-eDRX is a timing associated with the PO as it represents the minimum timing gap between the WUS and the PO)).
Wu does not explicitly disclose the limitation: wherein a UE group identification is assigned to one or more sub-group UEs in a UE group, the one or more sub-group UEs including the UE, and wherein the UE group identification is based on a number of paging frames within a discontinuous reception (DRX) cycle (N), a number of POs within a paging frame (Ns), or a number of carriers or narrow bands (NBs) that support WUS UE grouping (Nn).  However, ZTE discloses the limitation wherein a UE group identification is assigned to one or more sub-group UEs in a UE group, the one or more sub-group UEs including the UE, and wherein the UE group identification is based on a number of paging frames within a discontinuous reception (DRX) cycle (N), a number of POs within a paging frame (Ns), or a number of carriers or narrow bands (NBs) that support WUS UE grouping (Nn) (see at least section 2.4; specifically, see proposal 4, which determines the UE sub-group identification based on N, Ns, and Nn).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wu to utilize the formula given in proposal 4 of ZTE to determine the UE group identification for a given UE.  The rationale for doing so would have been to enable a simple and fair way of distributing UEs to the sub-groups based on the detailed analysis described in section 2.4 of ZTE.

Regarding claim 26: Wu discloses an apparatus for wireless communication at a User Equipment (UE), comprising 
a memory (see the memory 2003 of Figure 21, for example); and
at least one processor coupled to the memory and configured to (see the processor 2001 of Figure 21, for example): 
receive a configuration for a reception cycle (disclosed throughout; see step S110 of Figure 1 as well as paragraph 0064, for example; the configuration of the UE group WUS is configuration of a reception cycle (the paging cycle) as it configures the WUS information for the paging cycle); and 
monitor for a wake up signal (WUS) during a WUS time resource of the reception cycle (disclosed throughout; as indicated in paragraph 0064, for example, the UE determines whether to monitor for a particular WUS when the UE is part of the UE group corresponding to that WUS); 
wherein the UE monitors for the WUS during the WUS time resource based on a duration of a time gap between WUS resources and a paging occasion (PO), the duration of the time gap being based on a timing associated with the PO (disclosed throughout; see paragraphs 0141 and 0145, for example; the UE determines whether it is part of a group based on a time gap between the WUS resources and a paging occasion (determined by the time offset type); see also paragraphs 0085 and 0152; further, as indicated in [0142], for example, the duration of the gap (the time offset) is based on a timing associated with the PO (the minimum interval capability or wakeUpSignalMinGap-eDRX is a timing associated with the PO as it represents the minimum timing gap between the WUS and the PO)).
Wu does not explicitly disclose the limitation: wherein a UE group identification is assigned to one or more sub-group UEs in a UE group, the one or more sub-group UEs including the UE, and wherein the UE group identification is based on a number of paging frames within a discontinuous reception (DRX) cycle (N), a number of POs within a paging frame (Ns), or a number of carriers or narrow bands (NBs) that support WUS UE grouping (Nn).  However, ZTE discloses the limitation wherein a UE group identification is assigned to one or more sub-group UEs in a UE group, the one or more sub-group UEs including the UE, and wherein the UE group identification is based on a number of paging frames within a discontinuous reception (DRX) cycle (N), a number of POs within a paging frame (Ns), or a number of carriers or narrow bands (NBs) that support WUS UE grouping (Nn) (see at least section 2.4; specifically, see proposal 4, which determines the UE sub-group identification based on N, Ns, and Nn).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wu to utilize the formula given in proposal 4 of ZTE to determine the UE group identification for a given UE.  The rationale for doing so would have been to enable a simple and fair way of distributing UEs to the sub-groups based on the detailed analysis described in section 2.4 of ZTE.

Regarding claim 29: Wu discloses an apparatus for wireless communication at a User Equipment (UE) (see Figures 19 and 21, for example), comprising: 
means for receiving a configuration for a reception cycle (disclosed throughout; see step S110 of Figure 1 as well as paragraph 0064, for example; the configuration of the UE group WUS is configuration of a reception cycle (the paging cycle) as it configures the WUS information for the paging cycle); and 
means for monitoring for a wake up signal (WUS) during a WUS time resource of the reception cycle (disclosed throughout; as indicated in paragraph 0064, for example, the UE determines whether to monitor for a particular WUS when the UE is part of the UE group corresponding to that WUS); 
wherein the UE monitors for the WUS during the WUS time resource based on a duration of a time gap between WUS resources and a paging occasion (PO), the duration of the time gap being based on a timing associated with the PO (disclosed throughout; see paragraphs 0141 and 0145, for example; the UE determines whether it is part of a group based on a time gap between the WUS resources and a paging occasion (determined by the time offset type); see also paragraphs 0085 and 0152; further, as indicated in [0142], for example, the duration of the gap (the time offset) is based on a timing associated with the PO (the minimum interval capability or wakeUpSignalMinGap-eDRX is a timing associated with the PO as it represents the minimum timing gap between the WUS and the PO)).
Wu does not explicitly disclose the limitation: wherein a UE group identification is assigned to one or more sub-group UEs in a UE group, the one or more sub-group UEs including the UE, and wherein the UE group identification is based on a number of paging frames within a discontinuous reception (DRX) cycle (N), a number of POs within a paging frame (Ns), or a number of carriers or narrow bands (NBs) that support WUS UE grouping (Nn).  However, ZTE discloses the limitation wherein a UE group identification is assigned to one or more sub-group UEs in a UE group, the one or more sub-group UEs including the UE, and wherein the UE group identification is based on a number of paging frames within a discontinuous reception (DRX) cycle (N), a number of POs within a paging frame (Ns), or a number of carriers or narrow bands (NBs) that support WUS UE grouping (Nn) (see at least section 2.4; specifically, see proposal 4, which determines the UE sub-group identification based on N, Ns, and Nn).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wu to utilize the formula given in proposal 4 of ZTE to determine the UE group identification for a given UE.  The rationale for doing so would have been to enable a simple and fair way of distributing UEs to the sub-groups based on the detailed analysis described in section 2.4 of ZTE.

Regarding claim 30: Wu discloses a non-transitory computer-readable medium storing computer executable code for wireless communication at a User Equipment (UE), the code when executed by a processor cause the processor to (see Figure 21 and paragraphs 0379-0380, for example): 
receive a configuration for a reception cycle (disclosed throughout; see step S110 of Figure 1 as well as paragraph 0064, for example; the configuration of the UE group WUS is configuration of a reception cycle (the paging cycle) as it configures the WUS information for the paging cycle); and 
monitor for a wake up signal (WUS) during a WUS time resource of the reception cycle (disclosed throughout; as indicated in paragraph 0064, for example, the UE determines whether to monitor for a particular WUS when the UE is part of the UE group corresponding to that WUS); 
wherein the UE monitors for the WUS during the WUS time resource based on a duration of a time gap between WUS resources and a paging occasion (PO), the duration of the time gap being based on a timing associated with the PO (disclosed throughout; see paragraphs 0141 and 0145, for example; the UE determines whether it is part of a group based on a time gap between the WUS resources and a paging occasion (determined by the time offset type); see also paragraphs 0085 and 0152; further, as indicated in [0142], for example, the duration of the gap (the time offset) is based on a timing associated with the PO (the minimum interval capability or wakeUpSignalMinGap-eDRX is a timing associated with the PO as it represents the minimum timing gap between the WUS and the PO)).
Wu does not explicitly disclose the limitation: wherein a UE group identification is assigned to one or more sub-group UEs in a UE group, the one or more sub-group UEs including the UE, and wherein the UE group identification is based on a number of paging frames within a discontinuous reception (DRX) cycle (N), a number of POs within a paging frame (Ns), or a number of carriers or narrow bands (NBs) that support WUS UE grouping (Nn).  However, ZTE discloses the limitation wherein a UE group identification is assigned to one or more sub-group UEs in a UE group, the one or more sub-group UEs including the UE, and wherein the UE group identification is based on a number of paging frames within a discontinuous reception (DRX) cycle (N), a number of POs within a paging frame (Ns), or a number of carriers or narrow bands (NBs) that support WUS UE grouping (Nn) (see at least section 2.4; specifically, see proposal 4, which determines the UE sub-group identification based on N, Ns, and Nn).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wu to utilize the formula given in proposal 4 of ZTE to determine the UE group identification for a given UE.  The rationale for doing so would have been to enable a simple and fair way of distributing UEs to the sub-groups based on the detailed analysis described in section 2.4 of ZTE.

Regarding claim 31: Wu discloses a method of wireless communication at a base station, comprising 
configuring a User Equipment (UE) for a reception cycle (disclosed throughout; see step S110 of Figure 1 as well as paragraph 0064, for example; the configuration of the UE group WUS is configuration of a reception cycle (the paging cycle) as it configures the WUS information for the paging cycle); and 
transmitting a wake up signal (WUS) during a WUS time resource of the reception cycle (disclosed throughout; as indicated in paragraph 0064, for example, the base station determines whether to transmit a particular WUS when the UE is part of the UE group corresponding to that WUS); 
wherein the base station transmits the WUS during the WUS time resource based on a duration of a time gap between WUS resources and a paging occasion (PO), the duration of the time gap being based on a timing associated with the PO (disclosed throughout; see paragraphs 0141 and 0145, for example; the UE determines whether it is part of a group based on a time gap between the WUS resources and a paging occasion (determined by the time offset type); see also paragraphs 0085 and 0152; see also Figure 18 and paragraphs 0315-0319, for example, which describe the base station side; further, as indicated in [0142], for example, the duration of the gap (the time offset) is based on a timing associated with the PO (the minimum interval capability or wakeUpSignalMinGap-eDRX is a timing associated with the PO as it represents the minimum timing gap between the WUS and the PO)).
Wu does not explicitly disclose the limitation: wherein a UE group identification is assigned to one or more sub-group UEs in a UE group, the one or more sub-group UEs including the UE, and wherein the UE group identification is based on a number of paging frames within a discontinuous reception (DRX) cycle (N), a number of POs within a paging frame (Ns), or a number of carriers or narrow bands (NBs) that support WUS UE grouping (Nn).  However, ZTE discloses the limitation wherein a UE group identification is assigned to one or more sub-group UEs in a UE group, the one or more sub-group UEs including the UE, and wherein the UE group identification is based on a number of paging frames within a discontinuous reception (DRX) cycle (N), a number of POs within a paging frame (Ns), or a number of carriers or narrow bands (NBs) that support WUS UE grouping (Nn) (see at least section 2.4; specifically, see proposal 4, which determines the UE sub-group identification based on N, Ns, and Nn).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wu to utilize the formula given in proposal 4 of ZTE to determine the UE group identification for a given UE.  The rationale for doing so would have been to enable a simple and fair way of distributing UEs to the sub-groups based on the detailed analysis described in section 2.4 of ZTE.

Regarding claim 56: Wu discloses an apparatus for wireless communication at a base station, comprising 
a memory (see the memory 2003 of Figure 21, for example); and 
at least one processor coupled to the memory and configured to (see the processor 2001 of Figure 21, for example): 
configure a User Equipment (UE) for a reception cycle (disclosed throughout; see step S110 of Figure 1 as well as paragraph 0064, for example; the configuration of the UE group WUS is configuration of a reception cycle (the paging cycle) as it configures the WUS information for the paging cycle); and 
transmit a wake up signal (WUS) during a WUS time resource of the reception cycle (disclosed throughout; as indicated in paragraph 0064, for example, the base station determines whether to transmit a particular WUS when the UE is part of the UE group corresponding to that WUS), 
wherein the apparatus transmits the WUS during the WUS time resource based on a duration of a time gap between WUS resources and a paging occasion (RO), the duration of the time gap being based on a timing associated with the PO (disclosed throughout; see paragraphs 0141 and 0145, for example; the UE determines whether it is part of a group based on a time gap between the WUS resources and a paging occasion (determined by the time offset type); see also paragraphs 0085 and 0152; see also Figure 18 and paragraphs 0315-0319, for example, which describe the base station side; further, as indicated in [0142], for example, the duration of the gap (the time offset) is based on a timing associated with the PO (the minimum interval capability or wakeUpSignalMinGap-eDRX is a timing associated with the PO as it represents the minimum timing gap between the WUS and the PO)).
Wu does not explicitly disclose the limitation: wherein a UE group identification is assigned to one or more sub-group UEs in a UE group, the one or more sub-group UEs including the UE, and wherein the UE group identification is based on a number of paging frames within a discontinuous reception (DRX) cycle (N), a number of POs within a paging frame (Ns), or a number of carriers or narrow bands (NBs) that support WUS UE grouping (Nn).  However, ZTE discloses the limitation wherein a UE group identification is assigned to one or more sub-group UEs in a UE group, the one or more sub-group UEs including the UE, and wherein the UE group identification is based on a number of paging frames within a discontinuous reception (DRX) cycle (N), a number of POs within a paging frame (Ns), or a number of carriers or narrow bands (NBs) that support WUS UE grouping (Nn) (see at least section 2.4; specifically, see proposal 4, which determines the UE sub-group identification based on N, Ns, and Nn).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wu to utilize the formula given in proposal 4 of ZTE to determine the UE group identification for a given UE.  The rationale for doing so would have been to enable a simple and fair way of distributing UEs to the sub-groups based on the detailed analysis described in section 2.4 of ZTE.

Regarding claim 59: Wu discloses an apparatus for wireless communication at a base station, comprising: 
means for configuring a User Equipment (UE) for a reception cycle (disclosed throughout; see step S110 of Figure 1 as well as paragraph 0064, for example; the configuration of the UE group WUS is configuration of a reception cycle (the paging cycle) as it configures the WUS information for the paging cycle); and 
means for transmitting a wake up signal (WUS) during a WUS time resource of the reception cycle (disclosed throughout; as indicated in paragraph 0064, for example, the base station determines whether to transmit a particular WUS when the UE is part of the UE group corresponding to that WUS), 
wherein the apparatus transmits the WUS during the WUS time resource based on a duration of a time gap between WUS resources and a paging occasion (PO), the duration of the time gap being based on a timing associated with the PO (disclosed throughout; see paragraphs 0141 and 0145, for example; the UE determines whether it is part of a group based on a time gap between the WUS resources and a paging occasion (determined by the time offset type); see also paragraphs 0085 and 0152; see also Figure 18 and paragraphs 0315-0319, for example, which describe the base station side; further, as indicated in [0142], for example, the duration of the gap (the time offset) is based on a timing associated with the PO (the minimum interval capability or wakeUpSignalMinGap-eDRX is a timing associated with the PO as it represents the minimum timing gap between the WUS and the PO)).
Wu does not explicitly disclose the limitation: wherein a UE group identification is assigned to one or more sub-group UEs in a UE group, the one or more sub-group UEs including the UE, and wherein the UE group identification is based on a number of paging frames within a discontinuous reception (DRX) cycle (N), a number of POs within a paging frame (Ns), or a number of carriers or narrow bands (NBs) that support WUS UE grouping (Nn).  However, ZTE discloses the limitation wherein a UE group identification is assigned to one or more sub-group UEs in a UE group, the one or more sub-group UEs including the UE, and wherein the UE group identification is based on a number of paging frames within a discontinuous reception (DRX) cycle (N), a number of POs within a paging frame (Ns), or a number of carriers or narrow bands (NBs) that support WUS UE grouping (Nn) (see at least section 2.4; specifically, see proposal 4, which determines the UE sub-group identification based on N, Ns, and Nn).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wu to utilize the formula given in proposal 4 of ZTE to determine the UE group identification for a given UE.  The rationale for doing so would have been to enable a simple and fair way of distributing UEs to the sub-groups based on the detailed analysis described in section 2.4 of ZTE.

Regarding claim 60: Wu discloses a non-transitory computer-readable medium storing computer executable code for wireless communication at a base station, the code when executed by a processor cause the processor to: 
configure a User Equipment (UE) for a reception cycle (disclosed throughout; see step S110 of Figure 1 as well as paragraph 0064, for example; the configuration of the UE group WUS is configuration of a reception cycle (the paging cycle) as it configures the WUS information for the paging cycle); and 
transmit a wake up signal (WUS) during a WUS time resource of the reception cycle (disclosed throughout; as indicated in paragraph 0064, for example, the base station determines whether to transmit a particular WUS when the UE is part of the UE group corresponding to that WUS), 
wherein the base station transmits the WUS during the WUS time resource based on a duration of a time gap between WUS resources and a paging occasion (PO), the duration of the time gap being based on a timing associated with the PO (disclosed throughout; see paragraphs 0141 and 0145, for example; the UE determines whether it is part of a group based on a time gap between the WUS resources and a paging occasion (determined by the time offset type); see also paragraphs 0085 and 0152; see also Figure 18 and paragraphs 0315-0319, for example, which describe the base station side; further, as indicated in [0142], for example, the duration of the gap (the time offset) is based on a timing associated with the PO (the minimum interval capability or wakeUpSignalMinGap-eDRX is a timing associated with the PO as it represents the minimum timing gap between the WUS and the PO)).
Wu does not explicitly disclose the limitation: wherein a UE group identification is assigned to one or more sub-group UEs in a UE group, the one or more sub-group UEs including the UE, and wherein the UE group identification is based on a number of paging frames within a discontinuous reception (DRX) cycle (N), a number of POs within a paging frame (Ns), or a number of carriers or narrow bands (NBs) that support WUS UE grouping (Nn).  However, ZTE discloses the limitation wherein a UE group identification is assigned to one or more sub-group UEs in a UE group, the one or more sub-group UEs including the UE, and wherein the UE group identification is based on a number of paging frames within a discontinuous reception (DRX) cycle (N), a number of POs within a paging frame (Ns), or a number of carriers or narrow bands (NBs) that support WUS UE grouping (Nn) (see at least section 2.4; specifically, see proposal 4, which determines the UE sub-group identification based on N, Ns, and Nn).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wu to utilize the formula given in proposal 4 of ZTE to determine the UE group identification for a given UE.  The rationale for doing so would have been to enable a simple and fair way of distributing UEs to the sub-groups based on the detailed analysis described in section 2.4 of ZTE.

Regarding claims 2, 27, 32, and 57: Wu discloses the limitations of defining the UE group identification assigned to the one or more sub-group UEs in the UE group (disclosed throughout; see paragraph 0064, for example, which indicates that the UE is art of a group corresponding to a WUS; see also paragraphs 0146-0152, for example); and 
the UE monitoring for the WUS for the UE group for the one or more sub-group UEs assigned to the UE group to wake-up for the paging occasion (disclosed throughout; see paragraph 0064, for example, which indicates that the UE monitors for the WUS corresponding to the group; see also paragraphs 0146-0152, for example).

Regarding claims 3 and 33: Wu discloses the limitation that a common WUS is configured to wake-up each of the one or more sub-group UEs monitoring a same WUS resource (disclosed throughout; see paragraph 0240, for example).

Regarding claims 4 and 34: Wu discloses the limitations that a common WUS for each of the one or more subgroup UEs in a same WUS resource is configured to be a group WUS or a non-group specific WUS (disclosed throughout; see paragraph 0240, for example, which defines at least a group common WUS).

Regarding claims 5 and 35: Wu discloses the limitations that the one or more sub-group UEs include a first set of sub-group UEs and a second set of sub-group UEs (disclosed throughout; see paragraph 0064, for example, which discloses a first group/set of sub-group UEs (the group corresponding to the UE) and at least a second group/set of sub-group UEs (the other groups); see also Figure 2 and paragraph 0174, for example); 
wherein the WUS for the first set of sub-group UEs in a first WUS resource comprises at least one of a non-group specific WUS, a first common WUS, or a first group WUS (disclosed throughout; as indicated in paragraphs 0064 and 0174, for example, the WUS#1, WUS#2, and WUS#3 are at least group WUSs), wherein the WUS for the second set of sub-group UEs in a second WUS resource comprises at least one of a second common WUS or a second group WUS (disclosed throughout; as indicated in paragraphs 0064 and 0174, for example, the WUS#1, WUS#2, and WUS#3 are at least group WUSs).

Regarding claims 6 and 36: Wu discloses the limitations wherein the non-group specific WUS indicates for at least one UE without grouping capability to wake-up for the PO or for multiple UEs from different sub-groups within a first group to wake-up for the PO, 
wherein the first common WUS indicates for more than one first sub-group UE to wake-up for the PO without indicating for a UE without grouping capability to wake-up, and 
wherein the first group WUS indicates for at least one UE from a single sub-group from the first group to wake-up for the PO (disclosed throughout; see paragraph 0064, for example, which discloses that the group WUS indicates that the UEs from a single sub-group are to wake-up for the PO; the other limitations are claimed in the alternative in parent claims 5 and 35 and are thus not required in this claim).

Regarding claims 7 and 37: Wu discloses the limitations wherein the second common WUS indicates for multiple UEs from different sub-groups in a second group to wake-up for the PO, and
wherein the second group WUS indicates for at least one UE from a second, single sub-group within the second group to wake-up for the PO (disclosed throughout; see paragraph 0064, for example, which discloses that the group WUS indicates that the UEs from a single sub-group are to wake-up for the PO; the other limitations are claimed in the alternative in parent claims 5 and 35 and are thus not required in this claim).

Regarding claims 8 and 38: Wu, modified, discloses the limitations of parent claims 5 and 35 as indicated above.  Wu does not explicitly disclose the limitations of claims 8 and 38 that the first set of sub-group UEs are assigned the UE group identification based on a first weighting factor, and the second set of sub-group UEs are assigned the UE group identification based on a second weighting factor.  However, ZTE discloses, in analogous art, a formula for further UE grouping for WUS in section 2.4.  This formula further divides the UEs into groups based on a first weighting factor (W for NB-IoT devices) and a second weighting factor (Nn for eMTC devices).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wu to utilize first and second weighting factors to further divide the UEs into groups as suggested by ZTE.  The rationale for doing so would have been to reduce the false awakening rate as suggested in section 2.4 of ZTE.

Regarding claims 9 and 39: Wu discloses the limitations that an amount of the one or more sub-group UEs in a same WUS resource is equal to an amount of the one or more sub-group UEs in each of the WUS resources or independently configured per WUS resource (see paragraphs 0149-0150 and 0152, for example, which discloses that the UEs per each WUS resource may be further grouped, and the decision on further grouping is independent for each time gap; further, paragraph 0151 indicates that the number of groups for each WUS resource may be the same).

Regarding claims 11 and 41: Wu discloses the limitations that an amount of UE groups per WUS resource is the same or independently configured for WUS resources using a different time gap between the WUS resources and an associated paging occasion (see paragraphs 0149-0150 and 0152, for example, which discloses that the UEs per each WUS resource may be further grouped, and the decision on further grouping is independent for each time gap; further, paragraph 0151 indicates that the number of groups for each WUS resource may be the same).

Regarding claims 12 and 42: Wu discloses the limitations that at least one of an amount of UE groups per WUS resource or a WUS resource pattern is the same or independently configured for WUS resources with a time gap between the WUS resources and an associated paging occasion (see paragraphs 0149-0150, for example, which discloses that the UEs per each WUS resource may be further grouped, and the decision on further grouping is independent for each time gap). 

Regarding claims 13, 28, 43, and 58: Wu discloses the limitations wherein the reception cycle is at least one of a discontinuous reception (DRX) cycle or an extended DRX (eDRX) cycle (disclosed throughout; see Figure 3, for example, which shows that at least DRX and eDRX are used);
wherein the WUS time resource is at least one of a DRX WUS time resource or an eDRX WUS time resource (disclosed throughout; see Figure 3, for example, which shows both DRX time resources and eDRX time resources); 
wherein the UE monitors for the WUS during the DRX WUS time resource or the eDRX WUS time resource based on a duration of a DRX time gap between DRX WUS resources and the paging occasion and an eDRX time gap between eDRX WUS resources and the paging occasion (disclosed throughout; as indicated in paragraph 0064, for example, the UE determines whether to monitor for a particular WUS when the UE is part of the UE group corresponding to that WUS; see also paragraphs 0141-0145, for example; the UE determines whether it is part of a group based on a time gap between the WUS resources and a paging occasion (determined by the time offset type); the time offset types are based on DRX or eDRX; see also paragraphs 0085 and 0152).

Regarding claims 14 and 44: Wu discloses the limitations wherein a first DRX WUS time resource is configured for a group of UEs having a DRX configuration to monitor at least one of a group-specific DRX WUS or a non-group-specific DRX WUS (disclosed throughout; see Figure 3 and paragraph 0190, for example), and 
wherein a second DRX WUS time resource is configured for a second group of UEs with a second configuration of DRX to monitor at least one of the group-specific DRX WUS or the non-group-specific DRX WUS (disclosed throughout; see Figure 3 and paragraph 0190, for example).

Regarding claims 15 and 45: Wu discloses the limitations wherein a first eDRX WUS time resource is configured for a group of UEs having a first eDRX configuration to monitor at least one of a group-specific WUS or a non-group-specific WUS (disclosed throughout; see Figure 3 and paragraph 0190, for example), and 
wherein a second eDRX WUS time resource is configured for a second group of UEs having a second eDRX configuration to monitor at least one of the group-specific WUS or the non-group-specific WUS (disclosed throughout; see Figure 3 and paragraph 0190, for example).

Claims 10 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2020/0107267) in view of ZTE et al (R2-1901488 “Further consideration on UE grouping for WUS”) in view of Huawei et al (R1-1807560 “Updated feature lead summary of Wake-up signal configurations and procedures in NB-IoT”).  

Regarding claims 10 and 40: Wu, modified, discloses the limitations of parent claims 9 and 39 as indicated above.  Wu does not explicitly disclose the limitations of claims 10 and 40 that the amount of the one or more sub-group UEs in each of the WUS resources is equal to 1, 2, 4, or 8.  However, Huawei discloses this limitation on page 5.  See Proposal 1, which indicates that the number of WUS associated with one PO is selected from the group 1, 2, 4, and 8.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wu to disclose indicate that the number of sub-group UEs in each of the WUS resources is selected from the group 1, 2, 4, and 8.  The rationale for doing so would have been to simplify the signaling to indicate the number of sub-group UEs in each of the WUS resources.  

Allowable Subject Matter
Claims 16-25 and 46-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        May 24, 2022